Case: 21-10637      Document: 00516139180         Page: 1    Date Filed: 12/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 21, 2021
                                  No. 21-10637
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Nicholas Andrew Waldman,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CR-38-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Nicholas Andrew Waldman appeals his guilty-plea conviction for
   receipt of a firearm while under indictment for a felony, in violation of 18
   U.S.C. §§ 922(n) and 924(a)(1)(D).           He argues that § 922(n) is
   unconstitutional on its face or as applied to him because it does not require a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10637      Document: 00516139180           Page: 2   Date Filed: 12/21/2021




                                     No. 21-10637


   sufficient nexus with interstate commerce or, in the alternative, because a
   sufficient nexus was not alleged or admitted here. Waldman further contends
   that these arguments are not subject to the appeal waiver in his plea
   agreement.
          We do not address the waiver provision in Waldman’s plea agreement
   because the Government chose not to assert its applicability, instead moving
   for summary affirmance. The motion is unopposed: Waldman concedes that
   the constitutional issue he raises is foreclosed by precedent rejecting similar
   arguments with respect to 18 U.S.C. § 922(g), which includes a jurisdictional
   nexus requirement like that in § 922(n). See, e.g., United States v. Alcantar,
   733 F.3d 143, 145-46 (5th Cir. 2013). Because the Government’s position “is
   clearly right as a matter of law so that there can be no substantial question as
   to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969), summary affirmance is proper.
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED as unnecessary, and the district court’s judgment
   is AFFIRMED.




                                          2